NO. 07-03-0444-CV

                               IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL C

                                  DECEMBER 4, 2003
                           ______________________________

                                      SHANA JORDAN

                                                           Appellant

                                               v.

                                   JEFFERSON COUNTY

                                                 Appellee
                         _________________________________

           FROM THE 136TH DISTRICT COURT OF JEFFERSON COUNTY;

                NO. D-166,494; HON. MILTON SHUFFIELD, PRESIDING
                        _______________________________

                               MEMORANDUM OPINION
                            _______________________________

Before JOHNSON, C.J., and QUINN and REAVIS, JJ.

       Appellant Shana Jordan filed a notice of appeal on September 19, 2003. However,

she did not pay the $125 filing fee required from appellants under Texas Rule of Appellate

Procedure 5. Nor did she file an affidavit of indigence per Texas Rule of Appellate

Procedure 20.1. By letter from this Court dated November 17, 2003, we informed

appellant that “the filing fee of $125.00 has not been paid . . . . Unless the filing fee in the

amount of $125.00 is paid by Monday, December 01, 2003, this appeal will be subject to
dismissal.” TEX . R. APP. P. 42.3(c); see Holt v. F. F. Enterprises, 990 S.W.2d 756 (Tex.

App.--Amarillo 1998, pet. ref’d). The deadline lapsed, and the fee was not received.

      Because appellant has failed to pay the requisite filing fee as directed by the court,

we dismiss the appeal pursuant to Texas Rule of Appellate Procedure 42.3(c).


                                                Per Curiam




                                            2